SCHEDULE A to the Investment Advisory Agreement (as amended on October 20, 2014 and effective as to the Orinda SkyView Multi-Manager Hedged Equity Fund and Orinda SkyView Macro Opportunities Fund) Series or Fund of Advisors Series Trust Annual Fee Rate Orinda SkyView Multi-Manager Hedged Equity Fund 1.75% of the Fund’s average daily net assets Orinda SkyView Macro Opportunities Fund 1.75% of the Fund’s average daily net assets Orinda Income Opportunities Fund 1.00% of the Fund’s average daily net assets ADVISORS SERIES TRUST ORINDA ASSET MANAGEMENT, LLC on behalf of the Funds listed on Schedule A By: /s/ Douglas G. Hess By: /s/ Craig M. Kirkpatrick Name: Douglas G. Hess Name: Craig M. Kirkpatrick Title: President Title: President
